Spodek v Neiss (2016 NY Slip Op 02801)





Spodek v Neiss


2016 NY Slip Op 02801


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-03709
 (Index No. 32644/96)

[*1]J. Leonard Spodek, also known as Leonard Spodek, et al., plaintiffs, 
vCharles Neiss, etc., et al., appellants, Moses Fried, et al., respondents.


Robert Hiltzik, Jericho, NY, for appellants.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the appeal is from an order of the Supreme Court, Nassau County (Bucaria, J.), entered February 5, 2014, which, on the court's own motion, appointed a receiver of certain premises in Brooklyn.
ORDERED that the appeal is dismissed, without costs or disbursements.
No appeal lies as of right from an order which does not decide a motion made on notice, and leave to appeal has not been granted (see CPLR 5701[a][2]; Garcia v Eurobunby USA, 120 AD3d 623).
BALKIN, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court